UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

MICAH ANDERSON,                                        )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )       Civil Action No. 22-1195 (UNA)
                                                       )
EVE KLINDERA REED, et al.,                             )
                                                       )
                       Defendants.                     )

                                    MEMORANDUM OPINION

       Under the statute governing in forma pauperis proceedings, the Court is required to

dismiss a case “at any time” it determines that the action is frivolous, malicious, or fails to state a

claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). Here, having reviewed the

complaint carefully, the Court cannot discern what claim or claims plaintiff intends to bring; the

complaint will thus be dismissed. See Gwinnell-Kennedy v. U.S. Gov’t Judiciary, No. 09-cv-

737, 2009 WL 1089543, at *1 (D.D.C. Apr. 22, 2009) (summarily dismissing complaint under §

1915(e)(2) because it was “incoherent”); McGuire v. U.S. District Court, No. 10-cv-696, 2010

WL 1855858, at *1 (D.D.C. May 4, 2010) (summarily dismissing complaint under § 1915(e)(2)

because it was “largely incoherent and nonsensical”); cf. Neitzke v. Williams, 490 U.S. 319, 325

(1989) (“[A] complaint, containing . . . . factual allegations and legal conclusions . . . lack[ing]

an arguable basis either in law or in fact” shall be dismissed.). In addition, the Court will grant

plaintiff’s application to proceed in forma pauperis and deny his motion for preliminary

injunction as moot. A separate order will issue.

                                                                       2022.05.06
DATE: May 6, 2022                                                      14:53:37 -04'00'
                                                       _________________________
                                                       TREVOR N. McFADDEN
                                                       United States District Judge